Order entered December 20, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                 No. 05-21-00731-CV

                 IN RE JOSEPH WAYNE HUNTER, Relator

          Original Proceeding from the 265th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. F13-56295-R

                                      ORDER
              Before Justices Osborne, Pedersen, III, and Goldstein

      Based on the Court’s opinion of this date, we DENY AS MOOT relator’s

petition for writ of mandamus.


                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE